—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered February 24, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the second degree in satisfaction of an outstanding traffic charge and a two-count indictment charging him with criminal possession of a controlled substance in the first degree and criminal impersonation. The plea was entered with the express understanding that defendant would be sentenced to a prison term of 7 years to life. Having been sentenced in accordance with the plea agreement, defendant appeals contending that his sentence is harsh and excessive.
We find unavailing defendant’s contention that the agreed-upon sentence, which is within the statutory guidelines and more favorable than the 81/s years to life prison term originally offered to him, is harsh and excessive. Defendant has shown neither extraordinary circumstances nor an abuse of County Court’s discretion to warrant modification of this sentence in the interest of justice (see, e.g., People v Gaddy, 191 AD2d 735, 736, lv denied 82 NY2d 718); accordingly, we decline to disturb it.
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.